DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 1-6 follows below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Cleve (4,676,247). 
Regarding claim 1, Van Cleve teaches a thermal pack having a pouch (wrap 18 includes pockets), the pouch having:
a first wall (defined by layers 14, 16); and 
a second wall coupled to the first wall (layer contacting the body portion) to define an interior volume (pocket 36 Fig. 3), the interior volume configured to retain a thermal means in use (gel pack 48); 
wherein a thermal resistivity of the first wall is greater than a thermal resistivity of the second wall such that heat flow into, or out of, the interior volume is primarily through the second wall (layer 14 is a thermally reflective layer and layer 16 is an insulator. The combination of the layers 14 and 16 provides for a very high thermal resistance Col. 4 lines 42-50 compared to the layer that contacts the body portion); 
	the thermal pack being configured for use with camping furniture or bedding (It is the position of the Examiner that a user wearing the thermal pack is capable of using camping 
Regarding claim 2, Van Cleve teaches the limitations of claim 1 as previously rejected above. Van Cleve teaches wherein the first wall comprises a heat reflective material (layer 14 is a thermally reflective layer).
Regarding claim 3, Van Cleve teaches the limitations of claim 1 as previously rejected above. Van Cleve teaches wherein the heat reflective material at least partially defines the interior volume (Fig. 3). 
Regarding claim 4, Van Cleve teaches the limitations of claim 1 as previously rejected above. Van Cleve teaches wherein the interior volume is configured to removable receive the thermal means (gel pack 48 is disposed in pocket 36, Fig. 3).
Regarding claim 5, Van Cleve teaches the limitations of claim 1 as previously rejected above. Van Cleve teaches further comprising a means configured to removably attach the thermal pack to a person or a piece of furniture (wrap 18 includes hook and loop fasteners as well as strap 31 to adjust and secure the wrap around a body portion; Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Cleve (4,676,247) in view of Haislip (2010/0256716). 
Regarding claim 6, Van Cleve teaches the limitations of claim 1 as previously rejected above. Van Cleve does not teach wherein the thermal pack is comprised within a sleeping bag 
However, Haislip provides for a multipurpose sleeping bag comprising of a sleeping compartment (Figs 1-2). Haislip generally provides the multipurpose sleeping bag can accept heating devices to provide warmth while using the sleeping bag [Abstract]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a user with wrap 18 of Van Cleve receiving thermal  therapy to a body portion to be comprised within a sleeping bag and configure the wrap such that the second wall of the thermal pack is adjacent to the sleeping compartment (main compartment) of the sleeping bag, for the purposes of  receiving additional warmth in a cold environment. It is the position of the Examiner that the recitation of a sleeping bag does not result in a structural difference of the claimed thermal pack MPEP 2111.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794